IN THE
                         TENTH COURT OF APPEALS

                               No. 10-12-00192-CV

ANGELA AUSTIN, ET AL,
                                                          Appellant
v.

LIFE PARTNERS, INC.,
                                                          Appellee



                          From the 74th District Court
                           McLennan County, Texas
                          Trial Court No. 2011-1876-3


                         MEMORANDUM OPINION


      Appellants, Angela Austin, et al., filed an unopposed motion to dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1). Appellants no longer wish to pursue the appeal.

Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.




                                              AL SCOGGINS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed August 30, 2012
[CV06]




Austin v. Life Partners, Inc.                 Page 2